Citation Nr: 0829607	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  04-34 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss disability and, if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  When this issue was previously before the 
Board in March 2007, it was remanded for additional 
development.  The case has since been returned to the Board 
for further appellate action.

In correspondence received in January 2008, the veteran 
requested service connection for a respiratory/sleep 
disorder, chronic obstructive pulmonary disease, 
hypertension, and a bilateral foot disability.  These claims 
are referred to the originating agency for appropriate 
action.


FINDINGS OF FACT

1.  In an unappealed February 1981 rating decision, service 
connection was denied for bilateral hearing loss disability.

2.  The evidence received since the February 1981 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the claim, is not cumulative 
or redundant of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for a bilateral hearing loss 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In an unappealed decision of February 1981, the RO denied 
entitlement to service connection for bilateral hearing loss 
because the veteran's service records did not indicate the 
presence of hearing loss and there was no post-service 
medical evidence of hearing loss disability.

The medical evidence received since the February 1981 rating 
decision includes an October 2002 VA audiometry report 
showing mild to profound hearing loss.  This evidence is not 
cumulative or redundant of the evidence previously of record.  
Moreover, when this evidence is considered with the other 
evidence of record, to include lay statements to the effect 
that the veteran had no noticeable hearing impairment before 
service and had noticeable hearing impairment when he 
returned to service, the Board finds that the new evidence is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been presented to reopen this claim.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a 
bilateral hearing loss disability is granted.


REMAND

As a preliminary matter, the Board notes that after the 
originating agency's most recent consideration of the 
veteran's claim, the veteran submitted additional pertinent 
evidence.  The veteran has not waived his right to have this 
evidence considered by the originating agency.

The veteran contends that service connection is warranted for 
his bilateral hearing loss disability because it resulted 
from noise exposure in service.  He alleges that he first 
noticed problems with his hearing while he was still on 
active duty.  Although the veteran's hearing acuity was found 
to be normal on the service discharge examination, statements 
from friends and relatives of the veteran indicate that the 
veteran had no noticeable hearing impairment when he entered 
service and had noticeable hearing impairment when he 
returned from service.  The one medical opinion addressing 
whether the veteran's hearing loss disability is related to 
service is an October 2002 VA medical opinion against the 
claim; however, the Board has not found this opinion to be 
adequate because the examiner did not review the veteran's 
claims folder.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The veteran should be afforded a VA 
examination for the purpose of 
determining the etiology of his bilateral 
hearing loss disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the veteran's bilateral 
hearing loss disability is etiologically 
related to his active naval service.  For 
purposes of the opinion, the examiner 
should assume that the history provided 
by the veteran is credible.  The 
rationale for the opinion must also be 
provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the veteran's reopened claim 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


